Title: To Thomas Jefferson from Thomas Paine, 19 February 1788
From: Paine, Thomas
To: Jefferson, Thomas



Sir
Feby. 19th. 1788

I mentioned to you that I had some conversation with the Marquis de la fayette respecting the Bridge, and his opinion is that it would be best to make some direct proposition to which either yes or no should be given. My principal object is to get the Bridge erected because until then all conversation upon the subject amounts to but little. My chief expectation as to the money part was on Mr. Morris but his affairs appearing to be deranged lessens very considerably that dependence. I am casting about to find some way. to accomplish this point, or at least assist towards it before I return to America and the enclosed is on that subject. I shall be glad you would peruse it and give me your opinion, after which I will send it to the Marquis. If he and you concur in opinion respecting the propriety of it I will have it translated and presented to some of the Ministry, tho perhaps it would be best to take some method to let it be first seen in order to know whether it will be agreeable that it should be presented. If you can return it to me tomorrow I will then send it to the Marquis. Your Obedient Humble Servant,

Thomas Paine

